Dewey, J.
This was an action of assumpsit commenced in the Warren Probate Court, February term, 1843, against an administrator on a promissory note made by his intestate, on the 18th of March, 1839, for $50.00 payable one day after date with ten per cent, interest. Damages laid at $100. On the motion of the defendant, the Court dismissed the cause for want of jurisdiction, and rendered judgment .against the plaintiff for costs.
The Court committed an error in dismissing the action. Probate Courts have concurrent jurisdiction with the Circuit Courts in actions by or against administrators, &c., in which the amount in controversy exceeds $50.00. R. S., 1838, p. 173. See, also, Brown v. McQueen, May term, 1842. The note declared on, with the interest due upon it at the commencement of the action, amounted to more than $50.00; and the damages were laid at $100. The amount in controversy was sufficient to give the probate Court jurisdiction.
Per Curiam.—The judgment is reversed, with costs. Cause remanded, &c.